Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threaded cutting slot and lead angle of claim 5 and threads of the hip screw of claims 6 - 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  Line 2, “with the through hole” should read “with a through hole”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 -13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires that the cutting slot is threaded with a predefined lead angle.  It is unclear if the threading is meant to apply to the device in general in which the slots comprise the thread or if the individual slot itself is threaded.  For purpose of examination it is assumed that the slots are part of a larger threading of the device. 
Claim 8 recites “the blade of the blade structure”, however it is unclear which blade since there are at least two blades in the blade structure. It is unclear if all blades have a plurality of circular holes or if one of or two of the blades have said holes. For purposes of examination claim 8 will be read as “wherein a plurality of circular holes are defined in at least one blade of the blade structure”. 

	Claim 13 recites “the positioning slot”.  It is unclear if this is meant to read the positioning groove or the cutting slot.  For purposes of examination it is assumed to be the position groove. 
Regarding claims 6 - 13; Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “A hip screw” in claims 6 - 13 is used by the claim to mean “a bladed device or nail,” while the accepted meaning is “threaded device.” The term is indefinite because the specification does not clearly redefine the term.  A screw, by definition, must comprise threads and the drawings and claims 6 - 13 do not recite any threads. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siravo et al. (US 7,771,428 B2).

Regarding claim 1, Siravo discloses a blade structure (Abstract), comprising a body (Fig. 1, ref. 100) having a centrally radially symmetrical cross section (Fig. 2), wherein the centrally radially symmetrical cross section includes a plurality of centrally radially symmetrical sections, on each of the symmetrical section at least a cutting slot (see remarked Fig. 2 below) and two blades formed at corresponding top ends of two sides of the cutting slot respectively are defined (see remarked Fig. 2 below), and a projection of a top end of each blade is located on a bottom wall of an interior of the cutting slot (see remarked Fig. 2 below, wherein the projection is located at the convergence of the blades and slot).





    PNG
    media_image1.png
    455
    698
    media_image1.png
    Greyscale



Regarding claim 2, Siravo discloses the blade structure as recited in claim 1, wherein the cross section of the body is a circular cross section; a cross section of the cutting slot includes a pair of first circular arcs each of which runs from the blade to the bottom wall of the cutting slot and of each of which a circle center is located in a space defined together by the cutting slot and the pair of first circular arcs in the same cutting slot; and two first circular arcs of the pair of the first circular arcs are connected together through a second circular arc of which a circle center coincides with a circle center of the cross section of the body of the blade structure (see remarked Fig. 2 below).  


    PNG
    media_image2.png
    472
    737
    media_image2.png
    Greyscale



Regarding claim 4, Siravo discloses the blade structure as recited in claim 1, wherein the cutting slot is a straight cutting slot, and a lower portion of the cutting slot is connected smoothly with an outer surface of the blade structure (as shown in Figs. 1 -2, the cutting slots are long linear slot with no acute angles or turns and thus are considered to be straight.  In addition, the lower portion of the slot is shown to be connected smoothly with an outer surface).  

Regarding claim 5 (as best understood), Siravo discloses the blade structure as recited in claim 1, wherein the cutting slot is a threaded cutting slot with a predefined lead angle (Fig. 1 show a twist or threaded orientation of the slot having a predefined lead angle)

Regarding claim 6 (as best understood), Siravo discloses a hip screw (Abstract), comprising: a blade portion (ref. 108) and a connecting portion (Fig. 1, ref. 105), wherein the blade portion comprises a blade structure (ref. 109) comprising a body having a centrally radially symmetrical cross section (Fig. 2), wherein the centrally radially symmetrical cross section includes a plurality of centrally radially symmetrical 


    PNG
    media_image1.png
    455
    698
    media_image1.png
    Greyscale

Regarding claim 7 (as best understood), Siravo discloses the hip screw as recited in claim 6, wherein the hip screw is provided with the through hole running along its center line (Fig. 2, ref. 102).  

Regarding claim 8 (as best understood), Siravo discloses the hip screw as recited in claim 7, wherein a plurality of circular holes is defined in the blade of the blade structure (Fig. 1, refs. 110, 111, 112).  




Regarding claim 10 (as best understood), Siravo discloses a femur fracture treatment device (Abstract), comprising: a hip screw comprising: a blade portion (ref. 108, Fig. 1) and a connecting portion (ref. 105, Fig. 1), wherein the blade portion comprises a blade structure comprising a body having a centrally radially symmetrical cross section (Fig. 2), the centrally radially symmetrical cross section includes a plurality of centrally radially symmetrical sections, on each of the symmetrical sections at least a cutting slot (see remarked Fig. 2 below) and two blades formed at corresponding top ends of two sides of the cutting slot respectively are defined (see remarked Fig. 2 below), and a projection of a top end of each blade is located on a bottom wall of an interior of the cutting slot (see remarked Fig. 2 below, wherein the projection is located at the convergence of the blades and slot).

    PNG
    media_image1.png
    455
    698
    media_image1.png
    Greyscale


Regarding claim 11 (as best understood), Siravo discloses the femur fracture treatment device as recited in claim 10, wherein the connecting portion is provided with a positioning groove (Figs. 1 & 3, ref. 140) in a surface of the hip screw (Fig. 1), and a length direction of the positioning groove is consistent with that of the hip screw (as shown in Fig. 1, the grove is elongated along a length of the device).  

Regarding claim 12 (as best understood), Siravo discloses the femur fracture treatment device as recited in claim 11, wherein a plane parallel to the positioning groove has a predefined inclination angle relative to an end surface of a top end of the connecting portion (as shown in Fig. 3, there is an inclined surface at the end opposite to ref. 170 which would be angled relative to a plane parallel to the groove).  

Regarding claim 13 (as best understood), Siravo discloses the femur fracture treatment device as recited in claim 11, wherein a bottom surface of the positioning slot is arc-shaped (as shown in Fig. 3, a bottom surface of the groove is chamfered or arc shaped).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siravo et al. (US 7,771,428 B2).

Regarding claim 3, Siravo discloses the blade structure as recited in claim 1, except wherein the number of the cutting slots is three.  However, Siravo does disclose that the number may be more of less (Col. 5, lines 30 - 25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of cutting slots to be three, for simplified manufacture, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773